Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 1, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant testified that he quit his electrical design and fab*806rication job at a welding company because of the working conditions. Specifically, claimant complained about inhaling smoke which emitted from a wood-burning furnace near his work bench. While claimant alleged that he complained to his employer about this problem, the employer denied ever receiving this complaint. Moreover, claimant readily acknowledged that he voluntarily chose to work in the room where the furnace was located even though there were other areas in the shop where he could have worked, and his employer would have preferred he worked, without having to inhale smoke. General dissatisfaction with working conditions is not a valid excuse to terminate employment and collect unemployment insurance benefits (see, Matter of Wigutow [Roberts], 138 AD2d 817). Under the circumstances of this case, where claimant terminated his employment because of dissatisfaction with working conditions, we find substantial evidence for the Board’s decision finding that respondent voluntarily left his employment without good cause.
Cardona, P. J., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.